DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive.  Regarding the argument that McLaren does not teach in-service handoff for an associated channel:  The definition or bounds of “in-service” handoff is not defined or specified.  In McLaren, the thermally tuning of the array is considered “in-service”.  As seen in Fig. 13, all the steps, including the handoff (1305-1308) is part of the thermal tuning of the array “in-service”.  The rejection has been updated to further explain this and to address the new “hitless” limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren et al (US 8,660,390 B2) in view of Little et al (US 7,801,446 B2).
McLaren teaches a Photonic Integrated Circuit (PIC) and a method of handoff for Ring and Disk type Microstructure (RDM) spectral operation (Fig. 8, 10, 11) comprising:
operating N Ring and Disk type Microstructures (RDMs) (606-611 or 626-631 or 801-806), N is an integer and greater than 1;
at least one spare RDM (606, 607 or 626, 627 or 801, 802) at a first temperature, wherein each RDM operates spectrally in a periodic nature and has its spectral operation vary by temperature (C8 L43-53);
circuitry (612-614, 624 or 808, 810-812) configured to handoff any of the N RDMs and the at least one spare RDM for spectral operation based on a current/second temperature (C8 L53 – C9 L33);
wherein, for the handoff, the at least one spare RDM (one of the 600s from Figs. 11-12 or 800s from Fig. 8) is unlocked spectrally and is tuned and locked to a frequency of interest of a current RDM based on the temperature, and the current RDM is unlocked (C9 L4-33);
wherein the circuitry configured to handoff operates “in-service”(since, no specific definition is present, the pause in communication is not considered “out-service”, but in-service since “service” is thermally tuning the array - C9 L4-33);
wherein the N RDMs and the at least one spare RDMs are drop filters for a receiver (Fig. 11 is the circuit for a receiver wherein 626-631 are drop filters, C12 L1-29);
wherein the N RDMs and the at least one spare RDMs are modulators for a transmitter (Figs. 8 and 10 are circuits for a transmitter wherein the RDMs are modulators, C10 L14-37);
wherein the circuitry configured to handoff includes a coupler that has its coupling coefficients modified during the handoff following prescribed trajectories (low voltage coupling coefficients is unchanged and high voltage is a modified coupling coefficient during handoff following prescribed trajectories for the in-service operation so light is not coupled, C10 L62 – C11 L20);
further comprising circuitry configured to implement electro- optic tuning (C4 L22-28);
wherein the PIC is integrated with another circuit for optical Input/Output (not shown, the circuit that the transmitter circuit is coupled to or in the case of the receiving circuit, the circuit that provided the input);
wherein each of the RDMs has a free spectral range greater than the spectral operation (C7 L51 – C8 L3; and
wherein the at least one spare RDM is one spare RDM (606, 607 or 626, 627 or 801, 802) and each RDM has a Free Spectral Range (FSR) just larger than a total channel spectral coverage (Fig. 2, C3 L41 – C4 L3).
McLaren does not say the words “in service and hitless for an associated channel in the handoff” or individual controlled, locked and unlocked RDMs.  As discussed, the definition or bounds of “in-service” handoff is not defined or specified.  In McLaren, the thermally tuning of the array is considered “in-service”.  As seen in Fig. 13, all the steps, including the handoff (1305-1308) is part of the thermal tuning of the array “in-service”.
Little teaches N RDMs (Fig. 5, 410, 420….; 510, 520….) with circuitry configured to handoff, in-service and hitless for an associated channel in the handoff, any of the N RDMs and for spectral operation based on a current temperature (C6 L29-61) wherein each RDM is individually controlled, locked and unlocked (C5 L1-32).
McLaren and Little are analogous art because they are from the same field of endeavor, tunable optical filters.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the circuit of McLaren to use individual thermal control for each RDM and to operate selection of a channel does not require scanning through other channels prior to reaching configuration for a throughput (hitless operation).
The motivation for doing so would have been to allow the circuit to operate tuning of a RDM without requiring tuning of any element by more than one channel wavelength (Little, C6 L54-61).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren and Little as applied to claims 1, 4, 11 and 14 above, and further in view of Wen et al (US 10,330,959 B2).
McLaren and Little teach the circuit and method previously discussed.
McLaren and Little do not teach expressly the circuitry including a summation circuit that sums currents of any two RDMs being in the handoff.
Wen teaches a circuit and method wherein currents are summed and the signal is used to control a heater of a ring resonator (C12 L14-44).
McLaren, Little and Wen are analogous art because they are from the same field of endeavor, ring resonators.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the circuit of McLaren and Little, which is has in-service handoff, to include a summation circuit that can process two current signals as taught by Wen so the circuit can sum currents of any two RDMs being in handoff of McLaren and Little.
The motivation for doing so would have been to be able to better control the current to the heater(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874